Exhibit 10.1

 

 

JOINT VENTURE AGREEMENT

 

 

This JOINT VENTURE AGREEMENT (the "Agreement") is made and dated as of April 20,
2005 (the “Agreement Date”)

 

BY AND AMONGST

 

FAR EAST INTERNATIONAL PETROLEUM COMPANY (PURVI1#147;FEIPCOPURVI1#148;), a
Hashemite Kingdom of Jordan registered limited liability company in good
standing with its principal office and branch address in the Jebel Ali Free
Zone, P.O. Box 116733, Dubai, United Arab Emirates.

[OF THE FIRST PART]

 

AND

 

HEARTLAND INTERNATIONAL OIL CORPORATION ("HIOC"), a British Virgin Islands (BVI)
corporation in good standing, with an office address at 200 Burrard St, suite
1925, Vancouver, B.C., Canada.V6C 3L6.

 

[OF THE SECOND PART]

 

WITNESSETH WHEREAS: FEIPCO and HIOC are referred to collectively as the
“Parties” and individually and singularly, as a “Party”.

 



 

1

 


--------------------------------------------------------------------------------



 

 

RECITALS

 

A.

FEIPCO is in the business of marketing and selling hydrocarbons.

 

B.

Heartland is an oil and gas exploration company.

 

C.         Each of FEIPCO and Heartland desire to form a jointly-owned,
privately-held, company (the “Company”) to be incorporated in the British Virgin
Islands, or such other jurisdiction as may be mutually agreed by the parties,
for the purpose set forth in Section 2.1 and as otherwise provided in this
Agreement including, without limitation, to pursue turnkey drilling contracts
with the Northern Oil Company and /or the Southern Oil Company, Ministry of Oil,
Republic of Iraq (collectively and individually, as the case may be, referred to
hereinafter as “SOC”); and to drill, case and complete oil wells in the area
known to the parties hereto as West Qurnah and North Rumailia fields, Republic
of Iraq.

 

D.         The Parties signed a Memorandum of Agreement dated March 7, 2005
concerning the Company and the joint venture. To better preserve their right to
bid on a "turnkey contract " for the drilling of 64 wells under a public tender
with SOC on or about March 16, 2005 the Parties were required to post a bid bond
with SOC in the amount of USD 1 million of which USD 250,000 was advanced by
Heartland and USD 750,000 was advanced by FEIPCO. In consideration of Heartland
advancing monies under the bid bond in advance of the delivery and execution of
a final form joint venture agreement, FEIPCO provided Heartland with the form of
guarantee and indemnity attached hereto as Schedule A. To further give SOC
evidence of the intent of the joint venture to proceed with the bidding of the
drilling of the 64 wells, FEIPCO delivered to SOC the form of letter set out in
Schedule B hereto. SOC acknowledged and accepted the Parties’ notice of intent
to bid, such acceptance being set out under the hand of various authorized
signatories of SOC as evidenced on Schedule B. To further evidence the intent of
the Parties to expand the bid to include the drilling and provision of related
services of the 64 wells, FEIPCO further paid to SOC an additional bid

 

1

 


--------------------------------------------------------------------------------



 

bond in the amounts set out in Schedule C hereto, the receipt of which is
evidenced by SOC thereon.

 

E.         The Parties desire to define their roles and responsibilities in more
detail with respect to the Company and the joint venture.

 

NOW, THEREFORE, the Parties in consideration of their mutual promises in this
Agreement agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1       Definitions. Capitalized terms used but not defined in this Agreement
shall have the meanings set forth in Schedule I.

 

ARTICLE 2

Company FORMATION

 

2.1       Formation and Purpose. The Parties shall form the Company as a special
purpose vehicle for the exclusive purpose of

 

(i)

pursuing business opportunities in Iraq relating to the exploration, drilling,
production and marketing of hydrocarbons and the procurement or provision of
related oilfield services; including without limitation drilling and related
service contracts and production sharing agreements;

 

(ii)

undertaking and/or pursuing any additional opportunities that may arise relating
to or from the foregoing, all in accordance with the terms and conditions of
this Agreement and all applicable laws and regulations, and in accordance with
the Company

 

 

1

 


--------------------------------------------------------------------------------



 

Formation Documents in a form to be promptly agreed between the Parties by no
later than May 5, 2005.

 

2.2       Initial Shareholders of the Company. The initial Shareholders of the
Company shall be Heartland and FEIPCO.

 

2.3

Name. The Company shall have the name “Arabian Heartland International Corp.”

 

2.4       Term. The Company shall exist until terminated as provided in this
Agreement and/or in the Company Formation Documents.

 

2.5

Initial Capital Contributions; Issuance of Initial Shares.

 

(a)

The Company shall have an authorized capital of USD 50,000 comprising of 5,000
shares of USD 10 each. The total number of issued Shares for purposes of
incorporation shall initially be 100. At the Closing, and subject to the terms
and conditions of this Agreement, the Parties shall contribute USD 1,000 to the
Company as follows:

 

(i)

Heartland shall contribute USD 400 to the Company, and

 

(ii)

FEIPCO shall contribute USD 600 to the Company.

 

(for each such Party, the “Initial Capital Contribution”).

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

(b)

In exchange therefor, the Parties shall cause the Company to issue

 

(i)

40 Shares to Heartland, and

 

(ii)

60 Shares to FEIPCO.

 

(for each such Party, the “Initial Shares”).

 

(c)

Upon the issuance of all Initial Shares, (i) Heartland shall own a forty percent
(40%) Interest, and (ii) FEIPCO shall own a sixty percent (60%) Interest.

 

ARTICLE 3

CLOSING OBLIGATIONS

 

3.1       Closing. Provided that all of the conditions set forth in Section 17.1
shall have been satisfied or waived in accordance with such Section, the Parties
shall each do and perform, as applicable, the following at or prior to the
Closing:

 

(a)

Heartland Obligations. Heartland shall:

 

(1)          execute the applicable Company Formation Documents and effect the
Company Formation jointly with FEIPCO, including but not limited to the payment
to the Company by Heartland of its Initial Capital Contribution;

 

(2)          deliver to FEIPCO the following (collectively, the “Heartland
Certificates”):

 

Copies, certified by the Secretary of Heartland as of the date of the Closing,
of (i) the memorandum and articles of association of Heartland

 

1

 


--------------------------------------------------------------------------------



 

and all amendments thereto, and (ii) the resolutions of the Board of Directors
of Heartland authorizing the execution and delivery of this Agreement and all
other agreements contemplated by this Agreement, and the taking of all such
other actions as shall have been required as a condition to, or in connection
with the consummation of such transactions.

 

(b)

FEIPCO Obligations. FEIPCO shall:

 

(1)          execute the applicable Company Formation Documents and effect the
Company Formation jointly with Heartland, including but not limited to the
payment to the Company by FEIPCO of its Initial Capital Contribution;

 

(2)          with effect from the Closing, be deemed to have assigned to the
Company any and all right, title, interest, goodwill or beneficial rights
whatsoever (“Rights”) in any bids for or contracts with SOC. To the extent that
any rights remain in the name of FEIPCO after the Closing, FEIPCO agrees and
undertakes that such rights are held in trust and for the beneficial interest of
the Company. FEIPCO shall sign or procure such assignments and documents as may
be required to perfect the aforesaid assignments.

 

(3)          deliver to Heartland the following (collectively, the “FEIPCO
Certificates”):

 

Copies, certified by the General Manager of FEIPCO and a notary public as of the
date of the Closing of (i) the Memorandum of Association, and/or other
organizational documents of FEIPCO, and all amendments thereto, trade licence
and commercial registration certificate under which such entity came into
existence and is duly registered in its country of organization, (ii) a copy of
the notarized

 

1

 


--------------------------------------------------------------------------------



 

powers of attorney, certified by the General Manager to be true, correct, and in
full force and effect as of the date of the Closing, of each person executing
this Agreement or any of the other Transaction Documents on behalf of FEIPCO,
and (iv) the resolutions of the Board of Directors or comparable corporate
governing authority of FEIPCO, authorizing the execution and delivery of this
Agreement and all other agreements contemplated by this Agreement, and the
taking of all such other actions as shall have been required as a condition to,
or in connection with the consummation of such transactions.

 

3.2       Actions to be Taken by Company After Closing. As soon as practicable
after Closing, and in no event later than fifteen (15) calendar days after
Closing, the Shareholders shall cause the Company to hold, one (1) or more
initial Shareholders and Board of Directors’ meetings to take, or cause the
Company to take, all appropriate organizational actions, including but not
limited to the issuance by the Company to the Shareholders of their respective
Initial Shares and approval of mutually agreed pre-incorporation expenses
incurred by the Parties (including travel and hotel expenses) which are to be
assumed and borne by the Company. In addition, at such time the Shareholders
shall cause the Company to:

 

(a)          become a party to this Agreement (through the execution and
delivery of a ratification and assumption agreement in form and content
reasonably acceptable to the Parties);

 

(b)

appoint the officers as contemplated by Article 6;

 

(c)          open one (1) or more operating accounts at such bank(s) and in such
jurisdictions as agreed by the Parties, with such signatory powers and other
signatory power limitations as the Parties may from time to time agree; and

 

 

1

 


--------------------------------------------------------------------------------



 

 

(d)          review and adopt an initial operating budget and authority for
expenditure relating to the establishment of the Company and the development of
the aforesaid initial bid proposal to SOC for the drilling of 64 wells.

 

ARTICLE 4

SHAREHOLDERS VOTING RIGHTS

 

4.1       General Voting Rights. The Shareholders shall vote their respective
Shares which have been fully paid and are non-assessable in all general and
special meetings of the Shareholders. The Shareholders shall hold a general
Shareholders’ meeting at least once a year and may meet more often in special
Shareholders’ meetings, each to be called and held as provided by the Company
Formation Documents and pursuant to applicable law. The Company Formation
Documents are to include provisions addressing personal delivery of notices of
general and special Shareholders’ meetings as well as the waiver of such
notices. The Shareholders shall at all times act by Supermajority Vote.

 

4.2       Decisions Requiring Shareholder Approval. Approval of the following
actions shall require a Shareholder’s decision by Supermajority Vote:

 

(1)

any increase or decrease in the authorized share capital, any creation or
issuance of any shares or the grant of options, warrants, bonds, notes or rights
to subscribe for or purchase any such shares or other securities convertible or
exchangeable into such shares;

 

(2)

the capitalisation, repayment or other form of distribution of any amounts
standing to the credit of any reserves or the redemption or purchase of any
shares that are junior to or rank on parity with the Shares or any other
reorganisation of share capital;

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

(3)

the declaration or payment of any dividend or the making of any distribution
(other than interim payments approved by the Board of Directors);

 

(4)

the sale or disposal or other transfer of the whole or a material part of the
Company’s assets in one transaction or a series of related transactions;

 

(5)

the consolidation, amalgamation or merger with any other company, entity or
concern;

 

(6)

the alteration of the Company Formation Documents including the constitutional
documents of the Company;

 

(7)

the dissolution, liquidation or winding-up or the filing for bankruptcy, making
an assignment for the benefit of creditors, or the making of an administrative
order;

 

(8)

changing its legal form;

 

(9)

any alterations or changes to the rights, preferences or privileges of the
Shares;

 

(10)

offering any of the Shares for public subscription;

 

(11)

any changes to the size of the Board of Directors or alteration in the number of
Board members that constitutes a quorum;

 

(12)

the entry into any lease, agreement, contract, arrangement, project or other
transaction (a) involving an amount in aggregate in excess of one

 

 

1

 


--------------------------------------------------------------------------------



 

hundred thousand United States Dollars (US$100,000), or equivalent, or (b)
having a term in excess of than three (3) years (including renewals or (c)
otherwise than in the ordinary course of business

 

(13)

the borrowing of money in excess of United States Dollars one hundred thousand
(US$ 100,000), or equivalent; or the guaranteeing or acting as surety for
another;

 

(14)

the creation of any mortgage, lien or other encumbrance on the Company’s assets;

 

(15)

the opening, maintenance or closure of any bank account, and the alteration of
any bank mandates;

 

(16)

the formation of any subsidiaries, and the sale or disposal of any subsidiaries
or shares or interests therein;

 

(17)

the establishment or closure of any branch or representative office;

 

(18)

the assignment or granting of any intellectual property rights;

 

(19)

the approval of the terms of remuneration, if any, of any Director (and any
amendment thereto);

 

(20)

the disclosure of any Confidential Information to a Third Party;

 

(21)

the approval of the Annual Budget; and

 

(22)

the appointment of any auditor of the Company or any subsidiary



 

1

 


--------------------------------------------------------------------------------



 

 

 

(23)

the acquisition of any shares or interest in any other company or entity or the
participation in any partnership or joint venture, or the sale or other transfer
of any such shares, interest or participation;

 

(24)

the lending of money;

 

(25)

the entry into any lease, agreement, contract, arrangement, project or other
transaction with any Shareholder or affiliate of a Shareholder, and any waiver
or variation of any terms of any such lease, agreement, contract, arrangement,
project or other transaction;

 

(26)

the initiation or settlement of any lawsuit or other litigation or arbitration
involving an amount in excess of ten thousand United States Dollars (US$10,000)
or equivalent.

 

4.3       Voting of Shares. Each of the Shareholders shall vote its Shares or
Interests to effectuate the provisions of this Agreement.



 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 5

 

SHAREHOLDERS RIGHTS OF FIRST REFUSAL AND PREEMPTIVE RIGHTS

 

5.1       Transfer of Shares; Liens on Shares. (a) No Shareholder shall in any
way, directly or indirectly, transfer, sell, convey, dispose of or assign
(“Transfer”) any of their respective Shares or Interests unless in accordance
with this Agreement and the Company Formation Documents. No Shareholder shall in
any way, directly or indirectly, create, grant or suffer the creation of, or
purport to create, grant or suffer the creation of, a Lien on all or any part of
its Shares or Interests, whether or not any such Shares or Interests are fully
paid and non-assessable.

 

(b)        Subject only to the Company Formation Documents and the provisions of
this Agreement, any Shareholder may Transfer any Shares or Interests of such
Shareholder to another person or entity by means of an instrument in writing in
such form as may be approved by a resolution of the Shareholders from time to
time and no Transfer shall be registered unless such instrument in proper form
shall have been delivered to the Company.

 

(c)        A Shareholder may Transfer Shares or Interests to another person or
entity (each a "Transferee") only after obtaining approval of a resolution of
the Shareholders and after such Shares or Interests have first been offered on
identical terms to the existing Shareholders pro rata to their proportionate
Interest in the Company. Except as provided herein, a Shareholder may not
Transfer Shares or Interests to a Transferee without first giving notice to the
Company and offering the Shares or Interests to the other Shareholders pursuant
to the procedures set forth below:

 

(1)

Notice of intention to Transfer Shares or Interests to a Transferee shall be
made by the transferring Shareholder (the "Transferring Shareholder") in writing
to the Board. The

 

 

1

 


--------------------------------------------------------------------------------



 

notice shall contain the terms and conditions of the intended Transfer and
disclose the identity of the Transferee. The Board shall promptly relay the
terms and conditions of the offer to the other Shareholders.

 

(2)

If the other Shareholders or any of them do not offer to purchase and to pay for
any of the offered Shares or Interests within fifteen (15) calendar days of the
notice by the Board to the other Shareholders, the Transferring Shareholder may
then Transfer the Shares or Interests to the Transferee on the terms and
conditions which were notified to the Board.

 

(3)

In the event that the other Shareholders or any of them wishes to acquire all or
some of the Transferring Shareholder's Shares or Interests, the purchase price
for such Shares or Interests shall be the price at which the Transferring
Shareholder can sell such Shares or Interests to a bona fide third Person
purchaser of such Shares or Interests or, if that price is not agreed to by the
Transferring Shareholder and the purchasing Shareholder(s), the price which the
external auditors of the Company determine to be the reasonable market value of
such Shares or Interests, taking into account any capital contribution then
remaining to be paid up with respect to such Shares or Interests (hereinafter
referred to as the "Purchase Price"). The determination of such auditors shall
be final and binding on the Shareholders. If more than one (1) of the other
Shareholders wishes to acquire all of some of the Transferring Shareholder's
Shares or Interests, they shall be entitled to purchase such Shares or Interests
in proportion (as nearly may be without involving fractions or increasing the
number to be sold to any Shareholder beyond that applied for by such
Shareholder) to their then existing holdings of Shares or Interests.

 

(4)

If the purchasing Shareholder(s) does not pay the Purchase Price within fifteen
(15) days of giving notice to the Board of the intent to purchase the relevant
Shares or Interests or the determination of the Purchase Price by the auditors
of the Company, whichever is later, the Transferring Shareholder shall have the
right to Transfer such Shares or Interests to the Transferee on such terms and
conditions as were originally offered by the Transferring Shareholder and
notified to the Board.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(d)       No Transfer shall be valid as against the Company or third Persons
until it is registered in the Shareholders register of the Company. The Company
may not refuse to record the Transfer in the Shareholders register of the
Company unless it contravenes the provisions of applicable law or this
Agreement.

 

(e)        The Parties shall ensure that no person or entity other than a Party
acquires Shares or Interests unless such person or entity covenants with the
other Parties to observe this Agreement and, in the case of a Transferee, to
perform all of the obligations of the Transferring Shareholder under this
Agreement and the Company Formation Documents and thereupon each such
Transferee, allottee or subscriber shall be treated as a Party and Shareholder
for the purposes of this Agreement.

 

(f)        Notwithstanding anything herein contained, it is acknowledged and
agreed that Heartland may by notice to FEIPCO allocate and transfer 10 Shares
representing a 10% Interest in the Company to Messrs. Richard L. Coglon, Philip
S. Winner and Charles B. Willard or any company owned by the aforesaid persons.

 

5.2

Preemptive Rights.

 

Each of the Parties shall have the preemptive right to subscribe on a prorata
basis based on its proportionate Interest in the Company to such additional
Shares or Interests to be issued by the Company as may be approved by the
Shareholders pursuant to the terms and conditions of this Agreement and the
Company Formation Documents.



 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 6

DIRECTORS AND OFFICERS

 

6.1

Directors.

 

(a)        The Company shall have a Board of Directors consisting of five (5)
Directors. The Directors shall be appointed by the Shareholders as follows: two
(2) of the Directors shall be appointed by Heartland from time to time; and
three (3) of the Directors shall be appointed by FEIPCO from time to time. The
initial Directors appointed by Heartland shall be Richard L. Coglon and Philip
S. Winner; the initial Directors appointed by FEIPCO shall be Aref A. Aref, who
shall be appointed the initial Chairman, Mohamed Saadeldin and Omar Othman.

 

(b)        A member of the Board of Directors may be removed by, and his
replacement may be nominated and appointed by, only the Shareholder that
nominated and appointed him.

 

(c)        A Director may appoint an alternate to represent him or her at
meetings of the Board of Directors. That person may be appointed by notice in
writing to the Company, signed by the appointer and that person need not be
approved by the Board. Such alternate shall be entitled to attend and vote at
meetings of the Board and to be counted in determining whether a quorum is
present, without the need for such alternate to be approved by the Board. Each
alternate Director shall have one vote for every Director he represents in
addition to any vote that he may have in his own right as a Director.

 

(d)        In the event that any Director should die, resign, be incapacitated
or removed or otherwise cease to hold office, the Shareholder appointing such
Director shall promptly appoint a replacement Director

 

 

1

 


--------------------------------------------------------------------------------



 

 

(e)        The Directors shall have all such other rights and duties as may be
provided in this Agreement, the Company Formation Documents, and otherwise
pursuant to applicable law.

 

6.2       Meetings of the Directors; Voting. The Directors shall meet at least
once each calendar quarter at such place as the Directors may from time to time
agree, to be called and held as provided by the Company Formation Documents and
pursuant to applicable law. All resolutions of the Directors shall at all times
require the affirmative vote of an absolute majority (i.e. three out of five
Directors) including at least one of the Directors appointed by each of
Heartland and FEIPCO. In the case of an equality of votes the Chairman shall not
have a second or casting vote.

 

6.3       Officers. The initial officers of the Company shall consist of
Mohammed Saadeldin and Richard L. Coglon, each of whom shall function as a
Co-President, and Aref A. Aref who shall serve as Chairman (the “Officers”). The
designation of persons to serve as Officers, as well as the Officer positions to
be filled, shall be made by the Directors. The duties and authority of the
Officers shall be as agreed and delegated from time to time by the Board of
Directors, consistent with this Agreement and the Company Formation Documents.

 

6.4       Approval Required for Certain Contracts. A written resolution of the
Board of Directors shall be required for the Company to enter into any contract
or to assume any liability with any person or entity with an aggregate value or
amount in excess of USD 10,000.

 

6.5       Indemnification of Directors and Officers. The Shareholders shall
cause the Company to indemnify the Directors and Officers to the fullest extent
permitted or required by applicable law for such individuals’ service as
Directors or Officers and to advance expenses (including all legal fees in
defence of any claim) incurred by any such individual in connection with such
indemnification upon the receipt of the signed statement by the indemnified
individual agreeing to reimburse the Company for such advance in the event it is

 

1

 


--------------------------------------------------------------------------------



 

ultimately determined that any such individual is not entitled to be indemnified
against such expenses.

 

6.6       Limitation on Liability. Neither the Directors nor the Officers shall
be liable to the Shareholders or the Company for monetary damages for an act or
omission in such person’s capacity as a Director or Officer, except for (i) acts
of willful misconduct or gross negligence; or (ii) any transaction from which
the Director or Officer derived an improper personal benefit.

 

ARTICLE 7

GENERAL OPERATING AND OTHER POLICIES OF COMPANY

 

7.1       General. The operating policies of the Company shall be established
and may be modified from time to time by the Board of Directors in accordance
with the terms of this Agreement. Such policies shall incorporate the principles
set forth in this Article 7.

 

7.2       Annual Business Plans and Budgets. The Board of Directors shall
annually approve and implement the business plan, operating budget, and capital
budget of the Company.

 

7.3       Compliance with Applicable Laws and Regulations. The Shareholders
shall cause the Company to comply with all applicable laws and regulations and
to not commit any act that is unlawful or may subject the Company, the
Shareholders and their respective Affiliates, or any of their respective
directors, officers, shareholders, employees, agents, or representatives to
penalties under any applicable law or regulation. Without limiting the
generality of the foregoing, the parties acknowledge that Heartland is subject
to the laws of the United States including the United States Sarbanes-Oxley Act
of 2002, the US Foreign Corruption Practices Act and various trade and
transaction restrictions and sanctions. Each of the parties agrees and
undertakes with Heartland that it shall not do or cause the Company to

 

1

 


--------------------------------------------------------------------------------



 

do (or omit to do) any act or deed which may result in Heartland being in breach
of any United States law or regulation.

 

7.4       Distributions of Dividends and Profits. All distributions of dividends
and profits shall be distributed to the Shareholders of the Company in
accordance with their proportionate Interest in the Company. The Company will
make quarterly distributions of profits realized by it to the Shareholders or as
otherwise determined by the Directors of the Board.

 

ARTICLE 8

OBLIGATIONS AND AGREEMENTS IN CONNECTION WITH

CONTRACT BIDS AND AWARDS

 

8.1       Bid by Company on Contract. The Parties shall co-operate with each
other in good faith to diligently and in a timely manner assist the Company in
preparing and submitting bids, and in assisting the Company in taking such
actions in order to follow up with respect to the outcome of such bids. All bids
relating to the business of the Company will be submitted in the name of the
Company and for its benefit.

 

8.2

Award to Company of Contract.

 

(a)          Obligations of the Parties. If the Company is awarded any Contract
in connection with a bid or otherwise, the Parties shall, as applicable, perform
the following obligations set forth in this Section 8.2(a), and the obligations
set forth in Section 8.2(b) and otherwise in this Agreement, with respect to
each such Contract:

 

(1)          Heartland. Heartland shall perform the following obligations as
drilling contractor:

 

 

1

 


--------------------------------------------------------------------------------



 

 

(A)         Subject to compliance by FEIPCO and the Company with the provisions
hereof, Heartland shall perform such duties and responsibilities: (i) as are
customarily assigned to a drilling contractor in accordance with oilfield
practices in the oil and gas industry, and (ii) as are otherwise set out in the
SOC Contract.

 

(2)

FEIPCO. FEIPCO shall perform the following obligations:

 

(A)         Assist the Company in complying with the Company’s obligations under
the SOC Contract, which without limiting the generality of the foregoing will
expressly include the timely procurement, supply and delivery of all necessary
materials, equipment, personnel, permits and otherwise as may be required to
allow the Company to perform its obligations under the SOC Contract and all
subsequent Contracts.

 

(B)         Obtain any and all such information, documents, specifications and
other materials relating to the timely performance by the Company of its
obligations arising under the SOC Contract and all subsequent Contracts;

 

(C)         Ensure that the Company promptly receives full and final payment of
all costs as may be applicable in the performance of its obligations under the
SOC Contract, and in any subsequent Contract undertaken by the Company, and that
all such costs are paid by SOC to the Company in accordance with the Barter
Agreement;

 

(D)         Sell for and on behalf of the Company any and all Payments in Kind
at the highest attainable market value and to deposit the proceeds in an
interest bearing account in trust for the Company until such

 

1

 


--------------------------------------------------------------------------------



 

proceeds are paid to the Company pursuant to the terms and conditions of this
Agreement;

 

(E)         Deliver to the Company monthly reports by no later than the 10th
calendar day of the following month detailing any and all entitlement to,
receipts of and/or sales of Payment in Kind. FIEPCO shall ensure that such
monthly reports include the date, place and quantity of entitlement to, receipt
of and/or sales of any and all such Payments in Kind;

 

(F)         Deliver to the Company a detailed accounting of any and all sales of
Payment in Kind received by or on account of the payments owing or arising under
the SOC Contract and any subsequent Contract; and

 

(G)         Within three (3) business days of receipt of monies from the sale of
any Payment in Kind, pay all such proceeds and any interest having accrued
thereon to the account of the Company.

 

(H)         Irrevocably and immediately assign to the Company all of their
rights, privileges, obligations and duties under any and all Contracts and any
other agreements to which it is party relating to the subject matter of this
Agreement, and promptly obtain all duly authorized and duly signed consents for
all such assignments.

 

(3)          The Company. The Parties shall cause the Company to perform the
following obligations:

 

(A)         Deliver to each of the Parties a detailed monthly accounting by no
later than the 10th calendar day of the following month providing

 

1

 


--------------------------------------------------------------------------------



 

details of: any and all monies paid by the Company on or in respect of the
operations of the Company; any and all payments made under with respect to any
and all Contracts and with respect to any other contract to which the Company is
then a party; any and all Payments In Kind made to or for the benefit of the
Company; a breakdown of the Company’s receipt of any monies from FEIPCO with
respect to the sale of the Payment in Kind; and such other information as may be
reasonably requested by any of the Shareholders; and

 

(B)         ensure that all contracts for goods and services required by the
Company from third parties are competitively bid.

 

(b)

Additional Agreements of the Parties.

 

(1)          Agreements Regarding Appointment of Heartland as Drilling
Contractor. If the Company is awarded any Contract in connection with a bid or
otherwise, the Parties agree as follows regarding the appointment of Heartland
as drilling contractor:

 

(A)         It shall have the right to recommend, to initiate and/or to
implement any and all actions on behalf of the Company to achieve its duties and
responsibilities as drilling contractor, as may be reasonably determined by
Heartland in its sole discretion. Without limiting the generality of the
foregoing, Heartland as drilling contractor will have the right to control,
manage and operate the following aspects of Company operations: (i) assembling
third party bid proposals with respect to all aspects of the requirements under
any and all Contracts; (ii) determining, in consultation with FEIPCO, acting
reasonably, which third party contractor(s) the Company should retain to
undertake fulfilling the Company’s obligations under any and all of the
Contracts.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(B)         In consideration of the performance of its services as “Drilling
Contractor”, Heartland will upon the completion of the performance of the final
well under the Contract receive a “Bonus Fee” from the Company equal to the
greater of: (i) 50% of any cost savings arising from a lower than anticipated
project completion price and (ii) an amount equal to 10% of the actual project
costs.

 

(C)         FEIPCO will use all reasonable best efforts to assist Heartland in
the performance of its obligations hereunder under the Contract.

 

(D)     Heartland will not be liable and/or responsible for the failure to
perform, non performance or substandard performance of it duties as drilling
contractor if at any time FEIPCO is unwilling, unable or fail to perform its
duties contemplated hereunder on a timely basis or in a manner the detrimentally
affects Heartland in the performance of its duties.

 

(E)         FEIPCO agrees and covenants to: (i) provide and implement all of the
necessary security of “in country” operations and personnel for the Company and
the Parties; (ii) in consultation with Heartland, procure drilling contracts on
terms acceptable to the Parties; (iii) source, supply or procure any and all
equipment, materials, personnel and services required to cause the Company and
Heartland to perform their respective obligations. (iv) provide the “in country”
logistical support and staffing for the Company; (v) ensure effective and open
“political liaisons” and communications with SOC and other governmental and
quasi governmental persons, entities and/or authorities as required under any
and all the Contracts and with respect to other contracts that the Company is a
party; (vi) ensure and arrange

 

1

 


--------------------------------------------------------------------------------



 

for effective and accurate accounting for, sales of, and delivery of proceeds to
the Company of all Payments In Kind; (vii) establish the necessary and effective
“in country” administration of the Company; (viii) ensure the Company has
received all necessary licenses and permits required to carry on its business in
Iraq and in its country of incorporation; (ix) organize the insurance
requirements of the Company for the Contract; (x) promptly following signing of
this Agreement, evaluate whether the export of goods (drilling equipment;
seismic equipment, etc) and technology (drilling/completion techniques) to Iraq
is subject to license requirements under the United State’s Commerce
Department's Export Administration regulations or requires specific
authorization under the Treasury Department's Office of Foreign Assets Control
(OFAC) and if so to cause the Company to comply with all such requirements; and
(xi) investigate and ensure that there exists no restriction on the Parties with
respect to repatriating any monies received by or from the Company to the United
States, and if so advise the Company and the Parties of any such restrictions
and possible solutions.

 

(F)          FEIPCO shall provide to the Company a lease with option to purchase
of no less than six complete functioning drilling rigs (including support
equipment) to be used by the Company in fulfillment of its obligations under the
Contract, to be delivered to the Company’s yard at Basra no less than three
months from the execution of the SOC Contract. The terms of such lease and
option shall be set out in Schedule F.

 

(3)          Agreements Regarding Funding. If the Company is awarded any
Contract in connection with a Bid or otherwise, the Parties agree as follows
regarding funding and/or further financing:

 

 

1

 


--------------------------------------------------------------------------------



 

 

(A)         Each of the Parties will advance by way of shareholder loans to the
Company, (in the amounts and within the period determined by the Board of
Directors in each case) in proportion to their Interest in the Company, in the
form required under the applicable Contract (for example, by way of letter of
credit, bridge finance or otherwise) to enable compliance by the Company with
such related obligations of the Company under the Contract. Such shareholder
loans shall be repaid to the Parties over time, in proportion to their Interest
in the Company, as profits accumulate in the Company and prior to any profit
distribution to the Parties is made. It is acknowledged by each of the Parties
that failure of the Company to have access to the necessary funding may impair
the timely performance of its obligations of such Contract and the operations of
the Company generally.

 

(B)         In order to facilitate obtaining any third party financing or
letters of credit that may be required for the performance of the obligations of
the Company under the Contract, FEIPCO covenants to report in writing to all
Shareholders and to the Company prior to the Company submitting the bid price to
SOC: confirm the obligations and agreement of SOC with respect to Payment In
Kind, the increase in the amount of Payment in Kind that the Company will
receive relative to the bid price if the market price of light crude falls below
current market prices; and guarantees of deliverability of crude light oil from
SOC in accordance with an agreed upon bid price pay down drilling or performance
schedule, as set out in the Barter Agreement.

 

(C)         Any Party defaulting with respect to its and/or failing to timely
satisfy its funding and/or financing obligations (the “Defaulting Party”) with
respect to the Company must pay, in addition to its proportionate

 

1

 


--------------------------------------------------------------------------------



 

share of such required funding and/or financing, liquidated damages of 400% of
such amount to the Company (the “Shareholder Default”). If the Defaulting Party
has not paid the Shareholder Default to the Company in full at least 30 days
prior to the receipt by the Company of the first or any subsequent Payment in
Kind, the Defaulting Party’s equity interest in the Company will be deemed
reduced by 50% and the Company will be authorized without any further act of the
Defaulting Party or the Board of the Directors of the Company to return the
forfeited shares to treasury for cancellation and to amend the register of
shareholders of the Company to reflect such cancellation. The amount of the
Shareholder Default will continue to be booked as an obligation of the
Defaulting Party to the Company and will be deducted from any subsequent
distribution of profits by the Company to the Defaulting Party. Each of the
Parties expressly acknowledges and agrees that the foregoing represents a
genuine, fair, reasonable and pre-agreed estimate of the damages that would be
suffered by the Company in the event any of the Parties defaults in its funding
obligations and that such liquidated damages and reduction in equity as
aforesaid are fair and equitable and do not constitute a penalty.

 

(D)         Any Party that is not able to timely satisfy its funding and/or
financing obligations with respect to the Company may negotiate in good faith
and diligently with the other Parties for such other Parties to accept its
funding and/or financing obligation on terms to be negotiated as between the
Parties. If no such agreement can be reached, such Party is then free to
negotiate with a third party financer to supply such funding and/or financing on
terms to be agreed between such Party and such third party, except to the extent
that such financing does not conflict with this Agreement.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(5)          Other Agreements. In the event the Company is awarded any Contract,
the Parties further agree as follows:

 

(A)         Each of the Parties hereto acknowledge that it will have spent
considerable time, effort and incurred substantial expenses in proceeding with
the subject matter of this Agreement, in forming the Company and in preparing
the documents and due diligence necessary to present a fair and reasonably
certain bid to SOC under the Contract and under subsequent contracts. In
recognition of this fact, each of the Parties hereby covenants and agrees that
it will hereafter continue to pursue all subsequent drilling, production sharing
and related contracts or agreements with SOC or any agreements which relate to
the subject matter of this Agreement in the name of and for the benefit of the
Company and not for its personal benefit.

 

(B)         It is further agreed and acknowledged by FEIPCO that it covenants to
immediately assign to the Company any and all Contracts and/or drilling
agreements it may enter into with SOC after Closing and/or any and all
agreements it may enter into after Closing which are related to the subject
matter of this Agreement.

 

 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 9

AUDITING, ACCOUNTING, TAX ELECTIONS

 

9.1       Audits. The accounts of the Company shall be audited by a
professional, internationally recognized auditing organization selected by the
Board of Directors at the sole cost of the Company. The auditing organization
shall report only to the Board of Directors and the Shareholders, and shall not
release any information obtained or developed in the course of the audit to any
other person without the prior approval of the Board of Directors and the
Shareholders (except such disclosure(s) as may be required by applicable law and
then only by prior notification to the Board of Directors and the Shareholders).
Each Shareholder shall, in addition, have the right from time to time to effect
one (1) or more audits of the books and records of the Company through auditors
selected by such Shareholder, at such Shareholder’s own cost. The Shareholders
and such auditors shall have access to the books, records, Directors, Officers
and employees of the Company as is necessary to conduct a full audit of the
affairs of the Company during reasonable business hours.

 

9.2       Fiscal Year. The fiscal year of the Company shall be from January 1 to
December 31 of each year.

 

9.3       Books and Records. The official books and records of the Company shall
be kept in accordance with generally accepted international accounting
principles. The Company shall be responsible for the cost and expense of
maintaining all of the books and records of the Company. For the purpose of
inspection, the Parties shall have access to the books and records of the
Company during reasonable business hours.

 

9.4       Periodic Reporting. The Parties shall cause the Company to deliver to
each of the Parties a detailed quarterly statement of account (to be delivered
no later than 30 days following the end of each quarter) setting out details of
all income and expenditure of the

 

1

 


--------------------------------------------------------------------------------



 

Company and such other information as may be reasonably requested by any of the
Shareholders.

 

ARTICLE 10

CONFIDENTIALITY

 

10.1     General. No right or ownership interest shall be acquired by a Party or
the Company in any Information provided by the other Parties that is furnished
or available or otherwise disclosed pursuant to this Agreement, except as
otherwise expressly provided for in this Agreement. No provision of this
Agreement shall be construed as obligating a Party to provide any of its
Information to the other Parties or the Company.

 

10.2     Non-Exclusive License. Subject to the terms and conditions of this
Article 10, to the extent the Information of a Party is disclosed to the
Company, the Company shall have and is hereby granted by such Party a
royalty-free, non-exclusive license to use such Information exclusively and
solely in the conduct of the Company’s business and for no other purpose or use.
Such license shall not be assignable or transferable; and any assignment or
transfer, or attempted assignment or transfer of such license (whether expressly
or by operation of law), without the prior written consent of the Party whose
Information is the subject of the license, shall be void ab initio. Such license
shall terminate upon the earlier of the termination of this Agreement in
accordance with its terms, or the dissolution and liquidation of the Company
pursuant to this Agreement, the Company Formation Documents, or applicable law.
A Transfer of the Interest of a Shareholder in the manner allowed or
contemplated under Section 5.1 shall not, however, terminate any of the above
licenses.

 

10.3     Confidential Treatment. Unless the Party whose Information is
furnished, available, or disclosed otherwise agrees in writing, such
Information: (i) shall be treated in strict confidence by the receiving Party
and the Company and shall be used only for the purposes of this Agreement and
the conduct of the Company’s business, (ii) shall not be reproduced or copied in
whole or in part, except as necessary for use pursuant to this

 

1

 


--------------------------------------------------------------------------------



 

Agreement, and shall be disseminated only to those employees, agents, and
consultants of, or entities providing financing to the receiving Party, the
Company or third parties who have agreed or are otherwise under a duty to
maintain such Information in confidence, and (iii) shall, together with any
copies thereof, be returned or destroyed when no longer needed, or may, if
recorded on an erasable storage medium, be erased. The duty to treat Information
in confidence pursuant to this Article 10 shall not apply to: (i) Information in
the public domain otherwise than by breach of this Agreement, (ii) Information
which was previously known by a receiving Party free of any obligation to keep
it in confidence, (iii) Information received from a third party whom the
receiving Party believes after due investigation is free to divulge such
Information, (iv) Information requested by a governmental agency, judicial body,
or arbitral body having jurisdiction over the disclosing party pursuant to
administrative or judicial order, (v) Information required to be disclosed by
operation of law or under the regulations of any relevant stock exchange or
similar body.

 

10.4     Agreement Confidential. The existence and terms of this Agreement shall
constitute confidential Information, subject to the terms of this Article 10.

 

10.5     Period of Effect. Except as to the term of the non-exclusive license
granted to the Company pursuant to Section 10.2, the provisions of this Article
10 shall remain in effect for a period of two (2) years following termination of
this Agreement, unless otherwise agreed to in writing by the Parties.

 

 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 11

FORCE MAJEURE

 

11.1     Notice of Event of Force Majeure. Any Party prevented from performing
its obligations (other than with respect to the payment of monies) under this
Agreement by an Event of Force Majeure shall promptly notify the other Parties
in writing of the occurrence and nature of the Event of Force Majeure and
provide an assessment of its likely effects and duration. For purposes of this
Article 11, any Party delivering such notice shall be an “Affected Party”, and
any Party that is not an Affected Party (assuming an Affected Party exists)
shall be a “Nonaffected Party”. Upon notification by an Affected Party of an
Event of Force Majeure, the obligations of the Parties under this Agreement
other than obligations to pay monies shall be immediately suspended for the
duration of the Event of Force Majeure. The Parties shall promptly seek to
resolve and overcome the effects of such Event of Force Majeure. Any Affected
Party shall promptly notify the other Parties upon the cessation of the Event of
Force Majeure.

 

11.2     Extension of Term in Event of Force Majeure. If any Party’s performance
of its obligations under this Agreement (other than with respect to the payment
of monies) is delayed or prevented by occurrence of an Event of Force Majeure,
then the duration of any obligations of all Parties and of this Agreement shall
be extended for the duration of the Event of Force Majeure.

 

11.3     Termination for Force Majeure. Notwithstanding anything contained in
this Article 11, if a Party’s obligations (other than the obligation to pay
monies) have been suspended as a result of an Event of Force Majeure pursuant to
Section 11.1, and such suspension continues for a period of more than ninety
(90) consecutive calendar days, (i) any Nonaffected Party or (ii) any Affected
Party, if all Parties are Affected Parties, shall have the right to terminate
this Agreement by delivery of notice pursuant to and otherwise in accordance
with Article 14.

 

 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 12

DEFAULTS, REMEDIES AND LIABILITIES

 

12.1     Events of Default. A Party shall be in default under this Agreement
upon the occurrence of any of the following events (each, an “Event of
Default”):

 

(a)          Breaches. Failure to perform or observe any material obligation to
be performed or observed by such Party under this Agreement or any of the other
Transaction Documents, or the Company Formation Documents, when such failure
continues unremedied for fifteen (15) calendar days after notification from any
of the other Parties (which notice shall (i) specify such default and (ii)
require such default to be cured); provided, however, that if such failure can
be cured but cannot be cured within such fifteen (15) calendar day period, it
shall not be an Event of Default if the defaulting Party promptly commences and
diligently pursues to completion such cure and completes such cure within thirty
(30) calendar days after such notification.

 

(b)          Untrue Or Misleading Representation Or Warranty. Any representation
or warranty made by a Party in connection with this Agreement shall be untrue or
misleading in any material respect when made.

 

(c)          Bankruptcy; Insolvency. Any Party shall (i) dissolve, (ii)
generally fail to pay its debts as they come due, or (iii) file a voluntary
petition in bankruptcy, or be subject to an involuntary petition in bankruptcy,
or shall be adjudicated bankrupt or insolvent, or shall file any petition or
answer seeking for such Party any arrangement, composition, readjustment, or
similar relief under any present or future statute, law or regulation, or shall
file any answer admitting the material allegations of a petition filed against
such Party in any such proceeding, or shall seek or consent to or acquiesce in
the appointment of any trustee or receiver on all or any substantial part of the
properties of such Party, or if a decree or order by a court having jurisdiction
in the premises shall have been entered adjudging such Party to be bankrupt or
insolvent

 

1

 


--------------------------------------------------------------------------------



 

under any applicable law, or appointing a receiver or trustee or assignee in
bankruptcy or insolvency of such Party or any of such Party’s properties, and
such decree or order shall have continued undischarged or unstayed for a period
of thirty (30) calendar days, or if such Party shall make an assignment for the
benefit of creditors.

 

12.2     Remedies upon Default. Upon receipt of a notice of an Event of Default
by the defaulting Party, the Parties shall consult promptly in an effort to
resolve the matter amicably. If the Parties do not agree to a solution within
thirty (30) calendar days of such notice, any of the non-defaulting Parties may
(i) request arbitration in accordance with Article 13 and/or (ii) terminate this
Agreement by delivery of notice pursuant to and otherwise in accordance with the
applicable provisions of Article 14.

 

12.3     Limitation of Liability. NO PARTY SHALL BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR MORAL DAMAGES UNDER THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION LOSS OF BUSINESS PROFIT, LOSS OF BUSINESS
OPPORTUNITY, OR SIMILAR DAMAGES.

[Intentionally left Blank]

 

 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 13

DISPUTE RESOLUTION

 

13.1     Rules Governing Disputes. The Parties shall seek to resolve all
disputes arising from or related to the validity, performance, default,
interpretation, termination and enforcement, or any other matter relating to
this Agreement or any Schedules to this Agreement amicably by consultation among
themselves. If the Parties cannot resolve the dispute amicably, then any Party
may request arbitration of the dispute under this Article 13 by delivery of not
less than thirty (30) calendar days written notice to the other Parties.

 

13.2     ICC Arbitration All disputes arising in connection with the present
Contract shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by three arbitrators
appointed in accordance with the said Rules.

 

13.3     Venue and Language. The arbitration shall be conducted in the English
language and shall take place in London.

 

13.4     No Suspension of Obligations. Neither the existence of any dispute,
controversy or claim nor the fact that arbitration is pending shall relieve any
of the Parties of its obligations under this Agreement except for obligations
directly related to the matters in dispute and under pending arbitration.

 

13.5     Consent to Jurisdiction. Each of the Parties agrees that any award
rendered against it may be executed against its assets in any jurisdiction. By
execution of this Agreement, each of the Parties hereby irrevocably submits to
the non-exclusive jurisdiction of the appropriate courts in such jurisdiction in
any legal action or proceeding relating to such execution of such award. The
Parties hereby irrevocably waive any objection they may have to any suit, action
or proceeding arising out of or relating to the enforcement of an arbitral
judgment under this Agreement, and hereby further irrevocably waives any claim
that any

 

1

 


--------------------------------------------------------------------------------



 

such suit, action or proceeding brought in any such jurisdiction has been
brought in an inconvenient forum.

 

ARTICLE 14

TERMINATION

 

14.1     Termination. This Agreement may terminate or shall be terminated, as
the case may be, as follows:

 

(a)          Event of Default. Should an Event of Default occur in accordance
with Article 12, any non-defaulting Party may terminate this Agreement upon such
non-defaulting Party providing to the defaulting Party written notice of
termination.

 

(b)          Event of Force Majeure. Should an Event of Force Majeure occur, any
Party with a right to terminate this Agreement pursuant to Section 11.3 may
terminate this Agreement upon such Party providing the other Parties with
written notice of termination.

 

14.2     Effect of Termination. A termination of this Agreement as provided in
this Article 14, shall have no effect on nor diminish, alter, nor affect (i) any
rights or obligations of the Parties which accrued or arose on or before the
date of such termination, (ii) any arbitration or confidentiality obligations
under this Agreement or any of the other Transaction Documents occurring before
such termination, (iii) any provisions which by their express terms contemplate
performance following such termination, or (iv) any right or cause of action and
related remedies arising out of an Event of Default or a Party’s breach of this
Agreement or any of the other Transaction Documents, or the Company Formation
Documents.



 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 15

DISSOLUTION AND LIQUIDATION

 

15.1     Dissolution. The Company shall be dissolved in the event this Agreement
is terminated pursuant to its terms; provided, however, that, to the extent
permitted under applicable law, the existence of the Company shall continue if
the then-current Shareholders unanimously agree in writing that the Company
shall continue in existence. In the event of any such dissolution, the Parties
holding Shares or Interests at such time agree to take all corporate action
necessary to effect such dissolution, including, without limitation, calling and
holding a Shareholders meeting for such purpose (unless a written consent is
permitted and used for such purpose), voting their Shares or Interests in favor
of dissolution at any such Shareholders meeting (or pursuant to written
consent), causing the Directors appointed by them to call and hold a Directors
meeting for such purpose (unless a written consent is permitted and used for
such purpose), and causing the Directors appointed by them to vote in favor of
dissolution at any such Directors meeting (or pursuant to written consent). 
Upon dissolution, the Company shall continue solely for the purposes of winding
up its affairs in an orderly manner, liquidating its assets and satisfying the
claims of its creditors and the Parties.

 

15.2     Liquidation. Upon its dissolution, the Company shall be liquidated as
provided in the Company Formation Documents and by applicable law. The Company’s
property shall be liquidated as promptly as is consistent with (i) obtaining its
fair value and (ii) fulfilling for a reasonable period contracts for products
and services that were executed prior to the date of dissolution.

 

15.3     Application and Distribution of Proceeds. The proceeds from liquidation
shall be distributed as provided in the Company Formation Documents and by
applicable law. The proceeds of liquidation shall be distributed to the
Shareholders of the Company in accordance with their proportionate Interest in
the Company. The Parties also agree (and

 

1

 


--------------------------------------------------------------------------------



 

shall cause the Company to agree) that no intellectual property or trade secrets
supplied or contributed by a Party (whether or not thereafter improved,
developed, or modified by the Company) shall be sold, transferred, or licensed,
or assigned to other persons to satisfy Company debts and liabilities, but
shall, instead, be delivered in kind (i.e., all papers, programs, disks,
software, copies, records, sales brochures, and other documents) to the Party
contributing such intellectual property or trade secrets at no cost to such
Party, and any non-exclusive license granted under this Agreement to the Company
shall be deemed to have automatically terminated, without notice. The Parties
further agree (and shall cause the Company to agree) that intellectual property
and trade secrets developed and owned by the Company (and not contributed to the
Company by a Party) may, with the mutual consent of Parties, be sold, assigned,
or licensed to other persons, but in the absence of such agreement, the Parties
shall each have non-exclusive ownership and rights to such property at no cost
to such Party.

 

15.4     Completion of Liquidation. The Company shall be liquidated when all of
the Company’s property shall have been disposed and the proceeds shall have been
applied and distributed to the Parties. The Company shall cease to be a legal
entity and its existence shall be deemed terminated upon the date of
registration of the liquidation with the relevant governmental authorities. As
soon as practicable after the liquidation of the Company, the Company’s auditors
shall prepare or cause to be prepared a final audited statement of the Company’s
assets and liabilities and furnish such statement to each of the Parties.

 

 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE 16

CLOSING

 

16.1     Closing; Time and Place. The Closing (the “Closing”) for the
transactions contemplated by this Agreement shall take place at the offices of
Afridi & Angell in Dubai, UAE within 10 business days following the date on
which all of the conditions set forth in Section 17.1 shall have been satisfied
or waived in accordance with such Section, but no later than May 5, 2005, or at
such other place or on such other date as shall be agreed by the Parties.

 

ARTICLE 17

CONDITIONS PRECEDENT

 

17.1

Closing Conditions Precedent.

 

(a)          Heartland. The obligations of Heartland to be performed under this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions:

 

(1)          Representations and Warranties. The representations and warranties
of FEIPCO contained in this Agreement shall be true on and as of the date of the
Closing with the same force and effect as though made on and as of such date.

 

(2)          Agreements, Obligations and Conditions. FEIPCO shall have performed
and complied with all agreements, obligations and conditions required by this
Agreement to be performed or complied with by it at or prior to the Closing.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(3)          Company Formation Documents. FEIPCO shall have executed and
provided to Heartland the applicable Company Formation Documents.

 

(4)          Initial Capital Contributions. FEIPCO shall have paid its
respective Initial Capital Contribution.

 

(5)          FEIPCO Certificates. FEIPCO shall have executed and delivered to
Heartland, the FEIPCO Certificates.

 

(6)          Schedules to this Agreement Each of the Schedules to this Agreement
shall have been approved and initialed by the Parties.

 

(7)          Camp Contract FEIPCO shall have provided the Parties with a duly
executed and completed copy of the Camp Construction and Services Agreement set
out in Schedule “G” hereto, such contract to be approved by the Company by
Supermajority Vote at the first meeting of the Shareholders.

 

(8)          Heartland Board Approval This Agreement shall have been approved by
the board of directors of Heartland.

 

(b)      FEIPCO. The obligations of FEIPCO to be performed under this Agreement
shall be subject to the satisfaction (or the waiver by Heartland) at or prior to
the Closing of each of the following conditions:

 

(1)          Representations and Warranties. The representations and warranties
of Heartland contained in this Agreement shall be true on and as of the date of
the Closing with the same force and effect as though made on and as of such
date.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(2)          Agreements, Obligations and Conditions. Heartland shall have
performed and complied with all agreements, obligations and conditions required
by this Agreement to be performed or complied with by it at or prior to the
Closing.

 

(3)          Company Formation Documents. Heartland shall have executed the
applicable Company Formation Documents.

 

(4)          Initial Capital Contributions. Heartland shall have paid its
respective Initial Capital Contribution.

 

(5)          Heartland Certificates. Heartland shall have executed and delivered
to FEIPCO, the Heartland Certificates.

 

ARTICLE 18

REPRESENTATIONS AND WARRANTIES OF HEARTLAND

 

18.1     Heartland Representations and Warranties. Heartland represents and
warrants to FEIPCO as of the Agreement Date, and as of the date of the Closing,
as follows:

 

(a)          Organization. Heartland is a corporation duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and has
full legal right, power and authority to enter into this Agreement and to
perform this Agreement in accordance with all of its terms.

 

(b)          Authority. Subject to Section 17.1, this Agreement has been duly
authorized by all necessary corporate action of Heartland, has been executed by
a duly authorized representative of Heartland, and constitutes a valid and
legally binding obligation of Heartland.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(c)          Litigation. Heartland is not a party to any pending litigation,
court action or other proceeding (and has no knowledge of any such threatened
litigation, court action or other proceeding) which would impair its ability to
fully perform this Agreement.

 

(d)          No Violations. The execution, delivery, and performance of this
Agreement by Heartland does not violate any provision of its Memorandum and
Articles of Association or bylaws, or any contract or instrument by which
Heartland or any of its assets are bound.

 

ARTICLE 19

REPRESENTATIONS AND WARRANTIES OF FEIPCO

 

19.1     FEIPCO Representations and Warranties. FEIPCO represents and warrants
to Heartland as of the Agreement Date, and as of the date of the Closing, as
follows:

 

(a)          Organization. FEIPCO is a limited liability Company duly organized
and validly existing under the laws of the Hashemite Kingdom of Jordan and has
full legal right, power and authority to enter into this Agreement and to
perform this Agreement in accordance with all of its terms.

 

(b)          Authority. This Agreement has been duly authorized by all necessary
action of FEIPCO, has been executed by a duly authorized representative of
FEIPCO, and constitutes a valid and legally binding obligation of FEIPCO.

 

(c)          Litigation. FEIPCO is not a party to any pending litigation, court
action or other proceeding (and has no knowledge of any such threatened
litigation, court action or other proceeding) which would impair its ability to
fully perform this Agreement.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(d)          No Violations. The execution, delivery, and performance of this
Agreement by FEIPCO does not violate any provision of its charter, or
organizational documents or agreements, or any contract or instrument by which
FEIPCO or any of its assets are bound.

 

(e)          Compliance with Law. FEIPCO, in connection with the satisfaction of
the conditions to be performed or satisfied by it under this Agreement, or in
the performance of any other obligations under this Agreement, or in connection
with its other businesses, has not made (and will not make), directly or
indirectly, any Prohibited Payments, and has not (and will not) otherwise
violate any provisions of the United States Foreign Corrupt Practices Act (as
same may have been amended from time to time). FEIPCO further represents and
warrants that it is fully familiar with the prohibitions in such statute against
the making of Prohibited Payments.

 

ARTICLE 20

MISCELLANEOUS

 

20.1     Notices. All notices and other communications required or permitted to
be given or made under this Agreement by any Party shall be in writing and shall
be deemed to have been duly given if delivered personally or sent by prepaid
courier delivery service with an internationally recognized service such as DHL
or Federal Express, or sent by facsimile, to the Parties at the following
addresses and facsimile numbers (or at such other addresses and facsimile
numbers as shall be specified by the parties by like notice):

 

If to Heartland:

 

Heartland International Corp.

 

Suite 200 – 1925

 

Vancouver, BC

 

V6C 2V6

 

Attention: Mr. Richard Coglon, President

Facsimile:604. 638-3525

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

If to FEIPCO:

 

Far East International Petroleum Company L.L.C

64 A Zomorrodah Building

 

Zaabeel Road

 

P.O Box 116733 Dubai-UAE

 

Attention: Mr. Aref A. Aref, Vice Chair & General Manager

Facsimile:971.4.335-4431

 

 

Such notices, demands and other communications shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, or (ii) if sent by facsimile transmission, when confirmation
of receipt is received.

 

20.2     Severability. In case one (1) or more of the provisions contained in
this Agreement or any application thereof shall be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained in this Agreement and any other application
thereof shall not in any way be affected or impaired thereby.

 

20.3     Entire Agreement; Amendments. This Agreement sets forth the entire
understanding among the Parties relating to the subject matter contained in this
Agreement and merges all prior negotiations, agreements, letters of intent,
protocols and discussions among them. The Recitals to this Agreement shall be
deemed to be a part of this Agreement. In the event of any conflict between the
terms of this Agreement and the terms of any Schedule to this Agreement, the
terms of this Agreement shall control unless (and only to the extent) otherwise
expressly provided to the contrary in such Schedule. This Agreement and such
Schedules, however, shall be construed to supplement each other. Silence in one
(1) such document as to a matter addressed in any other document shall not be
construed as a conflict, contradiction or inconsistency between such documents,
and no negative inference shall be drawn from such silence if the subject matter
in question is addressed in any other document. This Agreement may be altered,
amended, or repealed, and a new agreement adopted, only by the mutual written
agreement of the Parties.

 

 

1

 


--------------------------------------------------------------------------------



 

 

20.4     No Waiver of Rights. No failure or delay on the part of any Party in
the exercise of any power or right under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or of any other right or
power.

 

20.5     Headings. The inserted headings and underlinings are for convenience
only and should not be used to construe or interpret this Agreement.

 

20.6

Time of the Essence. Time is of the essence in the performance of this
Agreement.

 

20.7     Governing Law. Except for the Company Formation Documents, this
Agreement (and any Schedule which contains no provision expressly providing for
governing law in a different jurisdiction) shall be construed and interpreted
under, and governed by the laws of England and Wales.

 

20.8     No Public Announcement. No Party shall make any public announcement or
issue any press release with regard to this Agreement without the prior written
consent of the other Parties; provided that such disclosure may be made if
required by the rules of any governmental authority or stock exchange.

 

20.9     No Beneficiary; No person or entity shall have any rights as a
third-party beneficiary under this Agreement and it is agreed that no benefit or
right shall be conferred by this Agreement on any third party pursuant to the
Contract (Rights of Third Parties Act) 1999.

 

20.10   Assignment. Except with respect to a Permitted Transfer in accordance
with the terms of this Agreement, and as otherwise provide below, no Party shall
have the right to assign this Agreement, in whole or in part, or any right or
obligation under this Agreement, without the prior written consent of each of
the other Parties, which consent may be given, refused, withheld, or conditioned
as such Party may, in its sole discretion, see fit; provided,

 

1

 


--------------------------------------------------------------------------------



 

however, that a Party may assign this Agreement to an Affiliate with the other
Parties’ prior written consent, which consent will not be unreasonably withheld.
Any assignment or attempted assignment in contravention of the terms of this
Section shall be void ab initio.

 

20.11   Expenses. Each Party shall bear all costs and expenses incurred by it in
connection with the negotiation and preparation of this Agreement and in
performing its obligations under this Agreement; provided, however, that the
Company shall reimburse the Parties for those reasonable and documented costs
and expenses (including, without limitation, attorneys’ fees and costs) in
connection with the preparation of the Company Formation Documents and the
formation and registration of the Company.

 

20.12   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and, subject to the terms of this Agreement, their
respective successors and permitted assigns.

 

20.13   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one (1) original.

 

20.14   Remedies Cumulative; Specific Performance. The Parties agree that,
except as otherwise expressly provided in this Agreement, the rights, powers,
remedies, and privileges provided in this Agreement are cumulative of each
other, and not exclusive of any rights, powers, remedies, and privileges
provided by law or equity. The Parties further agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and it is accordingly agreed that the Parties shall be entitled to injunctive
relief to prevent breaches of this Agreement and to enforce specifically the
terms of this Agreement.

 

20.15   Scriveners; Joint Negotiations. The provisions of this Agreement were
negotiated by the Parties, and this Agreement shall be deemed to have been
drafted by all of the Parties.

 

1

 


--------------------------------------------------------------------------------



 

In the event of an ambiguity in a term or provision of this Agreement or any of
the other Transaction Documents, there shall be no presumption made with respect
to the interpretation of such ambiguity against any scrivener of this Agreement
or the other Transaction Documents, or of the ambiguous term or provision.

 

[Remainder of Page Intentionally Left Blank]

 



 

1

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Parties caused this Agreement to be duly executed as of
the Agreement Date.

 

HEARTLAND INTERNATIONAL OIL CORP.

 

 

By:/s/ Richard L. Coglon

 

Name: Richard L. Coglon

Title:

President

 

 

Witness: /s/ Phil Winner

 

 

FAR EAST INTERNATIONAL PETROLEUM CO. LLC

 

 

By:/s/ Aref A. Aref

 

Name: Aref A. Aref

 

Title:

Vice Chairman and General Manager

Witness: /s/ Mohamed Saadeldin

 



 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

DEFINITIONS

 

“Affected Party” is defined in Section 11.1.

 

“Affiliate” means any person or entity (i) that holds or controls directly or
indirectly more than fifty percent (50%) of the vote and/or value of the Party
indicated, (ii) in which the Party indicated owns or controls directly or
controls directly or indirectly more than fifty percent (50%) of the vote and/or
value or (iii) in which more than fifty percent (50%) of the vote or value is
owned or controlled by a person or an entity that holds more than fifty percent
(50%) of the vote and/or value of the Party indicated.

 

“Agreement” means this Joint Venture Agreement together with all of the
following schedules hereto:

A

Feipco Indemnity Letter

 

B.

Letter to SOC Re Bid Intention of JV

 

C.

Payment of Bid Bond and Drilling Services Bond

 

D

SOC Drill Contract Bid

 

E.

Barter Trade Agreement assigned by FEIPCO to JV

F.

Lease of Rigs Agreement with Option

 

G.

Camp Construction and Services Agreement

 

 

“Agreement Date” means April 20, 2005.

 

“Barter Agreement” means the agreement entered into between FEIPCO and SOC dated
November 29, 2004 in the form attached hereto as Schedule E , in which, among
other things, SOC has agreed to pay for all services performed and cost incurred
or expended under the SOC Contract, in the form of light crude oil (gravity not
less than 30.0 API), and the corresponding assignment and transfer of FEIPCO’s
interest therein to the Company.

 

 

1

 


--------------------------------------------------------------------------------



 

 

“Board of Directors” means the Company’s Board of Directors.

 

“Chairman” means the Chairman of the Company’s Board of Directors.

 

“Closing” is defined in Section 16.1.

 

“Company” means the intended joint venture company through which the Parties
intend on carrying out the business of the joint venture, which for greater
certainty is to be called Arabian Heartland International Corp.

 

“Company Formation Documents” has the meaning given such term in Section 2.1,
and includes, but is not limited to such other documents and instruments, in
form and content satisfactory to the Parties, as may be required to be executed,
filed, and/or registered under applicable law and regulations to form the
Company.

 

“Contract” means a bid duly submitted by the Company to undertake the drilling
of oil wells and the supply and performance of related oil field services, which
for the purpose of this Agreement will include in the first instance, the SOC
Contract.

 

“Director” means a director of the Company pursuant to this Agreement and the
Company Formation Documents.

 

“Event of Default” is defined in Section 12.1.

 

“Event of Force Majeure” means Event of Force Majeure under or pursuant to the
Contracts.

 

“FEIPCO” means Far East International Petroleum Co. LLC, a limited liability
company established in the Hashemite Kingdom of Jordan.

 

“FEIPCO Certificates” is defined in Section 3.1(b).

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

“Heartland” means Heartland International Oil Corp., a BVI corporation.

 

“Heartland Certificates” is defined in Section 3.1(a).

 

“Information” means any proprietary or confidential information, including
technical, business or commercial information, specifications, drawings,
sketches, models, charters, surveys, logs, samples, data, formulae, algorithms,
computer programs, software or other documentation, in whatever form, recorded
or orally provided.

 

“Initial Capital Contribution” is defined in Section 2.5(a).

 

“Initial Shares” is defined in Section 2.5(b).

 

“Interest” means, as applicable in the context in which used in the Agreement,
the number of Shares issued to and owned by a Shareholder, a Shareholder’s
interest and rights in or under such Shares, or a Shareholder’s percentage of
the total number of Shares which have been issued, are outstanding, and are
fully paid and non-assessable, and as may have been adjusted in accordance with
the terms of this Agreement from time to time.

 

“Liens” means any liens, charges, pledges, options, mortgages, hypothecations,
security interests, claims, easements, rights-of-way, servitudes, title defects,
rights of third parties, and other encumbrances of every type and description,
whether imposed by law, grant, conveyance, agreement, understanding, or
otherwise.

 

“Nonaffected Party” is defined in Section 11.1.

 

“Officers” means the officers of the Company as defined in Section 6.3.

 

 

1

 


--------------------------------------------------------------------------------



 

 

“Parties” means Heartland and FEIPCO collectively.

 

“Party” means each of Heartland and FEIPCO.

 

“Payment in Kind” means the payment in kind of light crude oil (gravity not less
than 30.0 API or as otherwise provided under the Barter Agreement) stipulated
under the Barter Agreement for services performed under the Contracts and all
subsequent related drilling contracts at a price for such light crude oil which
is discounted by 30% below the stated market value of such light crude oil at
the time of the due date of such payments as quoted on NYMEX; and (ii) an
additional related discount, as adjusted from time to time, based on market
conditions and destinations.

 

“Prohibited Payments” means any offer, gift or payment, or authorization or
promise of an offer, gift or payment, of any money or thing of value to or for
the benefit of any official or employee of any government (or of any department,
agency or other instrumentality of any government) of any country or subdivision
of any country, or any person acting in an official capacity on behalf of such
government or instrumentality, or any political party or official of any
political party, or any candidate for political office, for the purposes of
influencing any act or decision of such person or party in his or its official
capacity (including an act or omission to act in violation of his or its lawful
duties), or inducing such person or party to use his or its influence to affect
or influence to affect or influence any act or decision of such government or
instrumentality, in order to assist in obtaining or retaining business for or
with, or directing business to, any person or entity (solely for purposes of
this Agreement and not as an admission under or interpretation of the United
States Foreign Corrupt Practices Act or any statute or regulation of any
country, the term “government instrumentality” shall be deemed to include any
enterprise in which a government owns a substantial equity interest or which any
government controls).

 

“Shares” means the common stock, par value $ 10.00 USD per share of the Company.

 

 

1

 


--------------------------------------------------------------------------------



 

 

“Shareholder” means each of Heartland and FEIPCO and any subsequent holder of an
Interest in the Company who has obtained its Interest in accordance with the
terms of this Agreement.

 

“SOC” shall have the meaning assigned thereto in Recital C.

 

“SOC Contract” means the final bid contract submitted by the Company to SOC
relating to the drilling of 64 wells, in the form attached hereto as Schedule
“D” .

 

“Supermajority Vote” means the vote of one (1) or more Shareholders present in
person or by proxy at any general or special meeting of the Shareholders which
was duly called and notified pursuant to the Company Formation Documents, which
singly or collectively own at least seventy five percent (75%) of the Shares or
Interests which are fully paid and non-assessable represented at such meeting.

 

“Transaction Documents” means this Agreement, and all documents, agreements,
contracts and otherwise incorporated by reference in or attached hereto.

 

 

 

 

 

 

HEARTLAND Joint Venture Agreement

 

 

1

 

 

 